IN THE COURT OF CRIMINAL APPEALS
                        OF TEXAS
                                      NO. PD-0291-10



                             JOSHUA DELANEY, Appellant

                                              v.

                                 THE STATE OF TEXAS

                      ON REHEARING OF APPELLANT’S
                    PETITION FOR DISCRETIONARY REVIEW
                   FROM THE TWELFTH COURT OF APPEALS
                              SMITH COUNTY

               Per curiam.

                                       OPINION


        Appellant was convicted of aggravated robbery and was sentenced to confinement

for life.   The Court of Appeals affirmed the conviction. Delaney v. State, (Tex. App. —

Tyler, No. 12-09-00217-CR, delivered February 17, 2010). Appellant’s petition for

discretionary review was dismissed as untimely filed on August 25, 2010. Appellant has

filed a motion for rehearing requesting reinstatement of his petition so that it will be
                                                                            Delaney - 2

considered by this Court. Appellant’s motion for rehearing is granted. His petition filed

on July 21, 2010, is reinstated as of October 13, 2010 and will be considered in accord

with Tex.R.App.P. 68.




Delivered October 13, 2010
Do not publish